 


110 HRES 1410 IH: Supporting efforts to advance United States international diplomacy and engagement in order to restore United States credibility abroad.
U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1410 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2008 
Ms. Moore of Wisconsin (for herself, Ms. Lee, Ms. Schakowsky, Mrs. Christensen, Mr. Kucinich, Mr. Hastings of Florida, and Mr. Carson) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Supporting efforts to advance United States international diplomacy and engagement in order to restore United States credibility abroad. 
 
 
Whereas America’s global stature and standing is an asset in its efforts to achieve foreign policy goals and respond to threats to building a more secure and prosperous world; 
Whereas in the aftermath of the attacks on September 11, 2001, there was an international showing of sympathy and support for the United States, and since then, polls conducted by the Government of the United States and other entities have showed a troubling and sharp decline in public opinion toward the United States around the globe; 
Whereas according to the results of the Pew Global Attitudes Survey, conducted between 2002 and 2007, the number of people with a favorable view of the United States fell in 26 countries out of the 33 surveyed; 
Whereas according to the results of the Pew Global Attitudes Survey, a majority of those surveyed said they have a very or somewhat favorable opinion of the United States in only 8 of 23 countries; 
Whereas according to the results of the Pew Global Attitudes Survey, in many countries central to the fight against terrorism, the general public deeply distrusts the United States, with solid majorities in France, Germany, and Spain continuing to express unfavorable opinions; 
Whereas according to the Pew Global Attitudes Survey, in Turkey, which is a secular, Muslim, non-Arab democracy and a member of the North Atlantic Treaty Organization, only 9 out of 100 people have a favorable view of the United States, a 43 percent decline from 2000; 
Whereas the Pew Global Attitudes Survey found that the American people, considered separately from United States foreign policy, were viewed positively by majorities in 14 countries, including at least 70 percent in South Korea, Lebanon, Poland, and Great Britain; 
Whereas the Advisory Group on Public Diplomacy for the Arab and Muslim World (Advisory Group), a subcommittee of the Congressionally-created Advisory Commission on Public Diplomacy, reported, Although the objective of foreign policy is to promote our national interests and not, specifically, to inspire affection, hostility toward the United States makes achieving our policy goals far more difficult; 
Whereas a report by the International Organizations, Human Rights, and Oversight Subcommittee of the House of Representatives Committee on Foreign Affairs stated that the decline in United States standing and credibility abroad was not caused by a rejection of shared values such as democracy, human rights, tolerance, and freedom of speech, and that a number of reports have found that people worldwide, including Arabs and Muslims, support our values but believe that our policies do not live up to those standards; 
Whereas reasons put forward for this decline in global public opinion include the war in Iraq, instances of torture and rendition, and a perception that American decisions and actions are made unilaterally and without regard to international laws or standards; 
Whereas the decline in global public opinion has also been attributed to the unfortunate and ill-advised use of words and rhetoric by American officials, which has increased skepticism of motives and actions; 
Whereas specifically, the use of words to arouse strong fear-based emotions that tarnish entire peoples or religions has been cited as a reason behind the decline in perceptions of America abroad, which hinders, not helps, American national policy objectives; 
Whereas the Advisory Group noted that a single word from the President of the United States (or from a Congressman or even an American entertainer) can harden into formidable antagonism the view of an Arab citizen who was wavering on a policy question; 
Whereas soon after the September 11, 2001 attacks, President George W. Bush recognized the importance of words, and renamed the United States response Operation Enduring Crusade, when experts pointed out a reference to the religious wars could be interpreted as inflammatory; 
Whereas President Bush recently expressed regret about using phrases such as bring them on or dead or alive, which may have led people around the world, including our allies, to believe that he was not a man of peace; 
Whereas President Bush recognized these terms made the world think he was a guy anxious for war in Iraq and that in retrospect, [he] could have used a different tone, a different rhetoric; 
Whereas in testimony before the 9/11 Commission, then Deputy Secretary of State Richard Armitage stated that Americans have been exporting our fears and our anger, not our vision of opportunity and hope; 
Whereas Harold C. Pachios of the United States Advisory Commission on Public Diplomacy testified before Congress that in the information age, the statements of American officials travel to villagers in Jordan, Indonesia and Pakistan [who] will see and hear it simultaneously with people in Wichita, Portland, and Louisville … the same words and ideas reach our global audience, sometimes with unflattering editing, as quick as it reaches domestic audiences; 
Whereas the Department of Homeland Security’s Office of Civil Rights and Civil Liberties has recommended that United States officials use language strategically in their outreach to certain communities, noting the need to be conscious of history, culture, and context and warning that in an era where a statement can cross continents in a manner of seconds, it is essential that officials consider how terms translate, and how they will resonate with a variety of audiences; 
Whereas the success of American diplomacy and the achievement of foreign policy goals will rely in part on the United States repairing its diminished reputation and credibility worldwide and consistently reaching out to and partnering with countries around the world, in both words and deeds, where current views of our Nation are very low; 
Whereas the United States cannot have a constructive foreign policy in regions like the Middle East, northern Africa, or South Asia if its organs of national policy do not engage in thoughtful and constructive dialogue and policy making; 
Whereas there are mainstream and moderate groups in the Middle East and throughout the world willing to work to achieve peace; 
Whereas tough-sounding rhetoric is not an effective substitute for consistent and multilateral diplomacy and statecraft, financial or military assistance, or leadership; 
Whereas Secretary of Defense Robert Gates has noted the need for a dramatic increase in spending on the civilian instruments of national security—diplomacy, strategic communications, foreign assistance, civic action, and economic reconstruction and development; 
Whereas while it is appropriate to denounce violence against innocent civilians and terrorist acts, diplomacy does not consist solely or largely of denouncing, condemning, or threatening; 
Whereas it should be noted that Israel has entered into talks with Syria, mediated by Turkey, to discuss the Golan Heights; struck a deal with Hezbollah to exchange the remains of soldiers and prisoners, with Germany acting as a mediator; and media reports continue to indicate that Israel may be working to reach a cease fire with Hamas, through mediators, in Gaza; and 
Whereas the 9/11 Commission recommended that The United States Government must define what the message is, what it stands for … [and] should offer an example of moral leadership in the world, committed to treat people humanely, abide by the rule of law, and be generous and caring to our neighbors: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes that support for free speech, especially as protected by the 1st Amendment to the Constitution, is a hallmark of our Nation’s political discourse; 
(2)recognizes that achieving important national security and international priorities will require restraint and wisdom on the part of our Nation’s leaders and diplomats, particularly the use of provocative language which may undermine legitimate diplomatic and national security efforts; 
(3)expresses concern about the potential adverse effects of growing negative perceptions of the United States around the globe on efforts to address global threats facing our Nation; 
(4)reaffirms support for policies and actions that address and reverse the dangerous degradation of America’s global standing and influence, which should stress the use of statements and policies that emphasize American values and focus on our diplomatic goals and objectives, not personalities and characterizations; 
(5)recognizes that diplomacy, engagement, and gaining international support will be critical to the success of American efforts, both bilaterally and multilaterally, to reach agreements on issues such as securing peace between Israelis and Palestinians, furthering international efforts to curb Iran’s nuclear ambitions, bringing an end to the genocide in Darfur, and addressing the global food crisis and HIV/AIDS pandemic; 
(6)urges the Department of State and other Federal agencies to continue to make proactive efforts to recognize and incorporate the importance of using communications and language wisely and strategically in diplomatic and other efforts to deal with the threats facing our country; 
(7)recognizes the need for international players to stop using rhetoric that merely promotes and fosters animosity; and 
(8)calls on all parties, including the Administration and the international community, to engage in constructive activities, statements, and resolutions that promote an environment conducive to dialogue and diplomacy. 
 
